                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


Jeremy P. Gallant,                                   :
                                                     :
                 Plaintiff(s),                       :
                                                     :   Case Number: 1:19cv486
         vs.                                         :
                                                     :   Judge Susan J. Dlott
Warden Ron Erdos, et al.,                            :
                                                     :
                 Defendant(s)                        :

                                                 ORDER

         This matter is before the Court pursuant to the Order of General Reference in the United States

District Court for the Southern District of Ohio Western Division to United States Magistrate Judge

Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and

filed with this Court on August 22, 2019 a Report and Recommendation (Doc. 2). Subsequently, the

plaintiff filed objections to such Report and Recommendation (Doc. 3).

         The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de

novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine that

such Recommendation should be adopted.

         Accordingly, the complaint is DISMISSED with prejudice pursuant to 28 U.S.C.

§1915(e)(2)(B). The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order

adopting the Report and Recommendation will not be taken in good faith. Therefore, plaintiff is

DENIED leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir.

1997).

         IT IS SO ORDERED.




                                                         ___s/Susan J. Dlott___________
                                                         Judge Susan J. Dlott
                                                         United States District Court
